NUMBER 13-20-00028-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

$3,363.00 IN UNITED STATES CURRENCY,                                         Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                   On Appeal from the 414th District Court
                       of McLennan County, Texas.


                          ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      This cause is before the court on appellant’s motion to appoint counsel. Appellant

is currently proceeding pro se attempting to appeal an asset forfeiture judgment.

      The Texas Legislature has provided for the possibility of appointed counsel in civil

matters by conferring upon a district court judge the discretion to “appoint counsel to

attend to the cause of a party who makes an affidavit that he is too poor to employ counsel
to attend to the cause.” TEX. GOV’T CODE ANN. §24.016 (West, Westlaw through 2013

C.S.). Under exceptional circumstances, “the public and private interests at stake [may

be] such that the administration of justice may best be served by appointing a lawyer to

represent an indigent civil litigant.” Travelers Indem. Co. v. Mayfield, 923 S.W.2d 590,

594 (Tex. 1996).

      Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings. Upon remand, the trial court shall immediately cause notice of a

hearing to be given and, thereafter, conduct a hearing to determine the following:

      1.     Whether appellant desires to prosecute this appeal;

      2.     Whether appellant is indigent;

      3.     Whether appellant is entitled to a free appellate record due to his or
             her indigency;

      4.     Whether appellant is entitled to appointed counsel; and,

      5.     What orders, if any should be entered to assure the filing of
             appropriate notices and documentation to dismiss appellant's appeal
             if appellant does not desire to prosecute this appeal, or if appellant
             desires to prosecute this appeal, to assure that the appeal will be
             diligently pursued.

      If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint counsel to represent appellant in this appeal. If counsel is appointed, the name,

address, telephone number, email address, and state bar number of said counsel shall

be included in an order appointing counsel.

      The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

                                              2
clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                               PER CURIAM



Delivered and filed the
19th day of November, 2020.




                                              3